EXHIBIT 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the             day of
June, 2020, (the “Execution Date”), by and among CLIC Technology Inc., a Nevada
corporation with its principal office located at 20801 Biscayne Blvd., Suite
403, Aventura, FL 33180 (“CLIC” or the “Company”), and Tristan Chaudhry, with an
address located at 2950 NE 188 St, Apartment 311, Miami FL 33180 (“Employee”).

   

W I T N E S S E T H:

 

WHEREAS, CLIC wishes to employ Employee, and Employee wishes to be employed by
CLIC, on the terms and conditions hereinafter set forth; and

 

WHEREAS, Employee commenced work for the Company on April 17, 2020 and the
equity awards contained herein are as of that date.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1. Employment and Duties.

 

A. Subject to the terms and conditions hereinafter set forth, the Company hereby
employs Employee as Chief Technology Officer (the “Position”) during the Term,
as hereinafter defined. Employee shall have the duties and responsibilities
associated with the Position. Employee shall report to the president and the
Board of Directors of the Company (the “Board”). Employee shall also perform
such other duties and responsibilities as may be determined by the Board or
president, as long as such duties and responsibilities are reasonable and
consistent with the Position. The Company and Employee acknowledge and agree
that the Board or the president may, from time to time and at any time, assign
Employee to perform services and duties of an executive or financial nature
reasonably consistent with his duties and authority hereunder for other entities
owned by the Company. Employee shall (1) devote substantial working time,
attention, and energy, using his best efforts, to perform his duties and provide
his services under this Agreement; (2) faithfully and competently serve and
further the interests of the Company in every lawful way, giving honest,
diligent, loyal, and cooperative service to the Company; (3) discharge all such
duties and perform all such services as aforesaid in a timely manner; and (4)
comply with all lawful policies which from time to time may be in effect at the
Company or that the Company adopts.

 

B. The “Term” shall mean the period commencing on the Execution Date and ending
on the two (2) year anniversary of the Execution Date.

 

2. Conflicts of Interest. Employee represents, warrants and agrees that he is
not presently engaged in, nor shall he during the term of his employment with
the Company enter into, any employment, consulting or agency relationship or
agreement with any third party whose interests would be reasonably expected to
conflict with those of any of the Company. Employee further represents, warrants
and agrees that he does not presently, nor shall he, during the term of his
employment with the Company, possess any significant interest, directly or
indirectly, in any third party whose interests would be reasonably expected to
conflict with those of any of the Company.

 

3. Employee’s Performance. Employee hereby accepts the employment contemplated
by this Agreement. During the Term, Employee shall perform his duties
diligently, in good faith and in a manner consistent with the best interests of
the Company and shall devote his business time to the performance of his duties
under this Agreement.

 

   -1 -



 

 

4. Compensation and Other Benefits. For his services during the Term, the
Company shall grant the Employee Shares of the Company’s common stock to be
vested on the schedule set forth on Schedule A, attached hereto.

 

5. Reimbursement of Expenses. The Company shall reimburse Employee, upon
presentation of proper expense statements and receipts, for all preapproved in
writing, authorized, ordinary and necessary out-of-pocket expenses reasonably
incurred by Employee during the Term in connection with the performance of his
services pursuant to this Agreement in accordance with the Company’s expense
reimbursement policy.

 

6. Termination of Employment. The Company may terminate this Agreement and
Employee’s employment pursuant to this Agreement immediately for any reason
whatsoever, in which event no further compensation shall be payable to Employee
subsequent to the date of such termination except for the accrued Salary during
the Term earned prior to the date of termination.

 

7. Trade Secrets and Proprietary Information.

 

(a) Employee recognizes and acknowledges that the Company, through the
expenditure of considerable time and money, has developed and will continue to
develop in the future confidential information. “Confidential Information” shall
mean all information of a proprietary or confidential nature relating to Covered
Persons, including, but not limited to, such Covered Person’s trade secrets or
proprietary information, confidential know-how, and marketing, services,
products, business, research and development activities, inventions and
discoveries, whether or not patentable, and information concerning such Covered
Person’s services, business, customer or client lists, proposed services,
marketing strategy, pricing policies and the requirements of its clients and
relationships with its lenders, suppliers, licensors, licensees and others with
which a Covered Person has a business relationship, financial or other data,
technical data or any other confidential or proprietary information possessed,
owned or used by the Company, the disclosure of which could or does have a
material adverse effect on the Company, its businesses, any business in which it
proposes to engage. Employee agrees that he will not at any time use or disclose
to any person any confidential information relating to the Company or any
affiliate of the Company or any client of the Company which provided
confidential information to Employee; provided, however, that nothing in this
Section 7(a) shall be construed to prohibit Employee from using or disclosing
such information if he can demonstrate that such information (i) became public
knowledge other than by or as a result of disclosure by a person not having a
right to make such disclosure or (ii) was disclosure that was authorized by the
Company. The term “Covered Person” shall include the Company and subsidiaries
and any other person who provides information to the Company pursuant to a
secrecy or non-disclosure agreement.

 

(b) In the event that any Confidential Information is required to be produced by
Employee pursuant to legal process (including judicial process or governmental
administrative subpoena), Employee shall give the Company notice of such legal
process within a reasonable time, but not later than ten business days prior to
the date such disclosure is to be made, unless Employee has received less
notice, in which event Employee shall immediately notify the Company. The
Company shall have the right to object to any such disclosure, and if the
Company objects (at the Company’s cost and expense) in a timely manner so that
Employee is not subject to penalties for failure to make such disclosure,
Employee shall not make any disclosure until there has been a court
determination on the Company’s objections. If disclosure is required by a court
order, final beyond right of review, or if the Company does not object to the
disclosure, Employee shall make disclosure only to the extent that disclosure is
required by the court order, and Employee will exercise reasonable efforts at
the Company’s expense, to obtain reliable assurance that confidential treatment
will be accorded the Confidential Information.

 

   -2 -



 

 

(c) Employee shall, upon expiration or termination of the Term, or earlier at
the request of the Company, turn over to the Company or destroy all documents,
papers, computer disks or other material in Employee’s possession or under
Employee’s control which may contain or be derived from confidential
information. To the extent that any confidential information is on Employee’s
hard drive or other storage media, he shall, upon the request of the Company,
cause either such information to be erased from his computer disks and all other
storage media or otherwise take reasonable steps to maintain the confidential
nature of the material.

 

(d) Employee further realizes that any trading in the Company’s common stock or
other securities or aiding or assisting others in trading in the Company’s
common stock or other securities, including disclosing any non-public
information concerning the Company or its affiliates to a person who uses such
information in trading in the Company’s common stock or other securities, may
constitute a violation of federal and state securities laws. Employee will not
engage in any transactions involving the Company’s common stock or other
securities while in the possession of material non-public information in a
manner that would constitute a violation of federal and state securities laws.

 

(e) For the purposes of this Agreement, the term “Company” shall include the
Company, its subsidiaries and affiliates.

 

8. Covenant Not To Solicit or Compete.

 

(a) During the period from the date of this Agreement until two years following
the date on which Employee’s employment is terminated, Employee will not,
directly or indirectly:

 

(i) persuade or attempt to persuade any person which is or was a customer,
client or supplier of the Company to cease doing business with the Company, or
to reduce the amount of business it does with the Company (the terms “customer”
and “client” as used in this Section 8 to include any potential customer or
client to whom the Company submitted bids or proposals, or with whom the Company
conducted negotiations, during the term of Employee’s employment or consulting
relationship hereunder or during the twelve (12) months preceding the
termination of his employment or consulting relationship, as the case may be);

 

(ii) solicit for himself or any other person other than the Company the business
of any person which is a customer or client of the Company, or was a customer or
client of the Company within one (1) year prior to the termination of his
employment or consulting relationship; or

 

(iii) persuade or attempt to persuade any employee of the Company, or any
individual who was an employee of the Company during the one (1) year period
prior to the lawful and proper termination of this Agreement, to leave the
Company’s employ, or to become employed by any person in any business in the
United States whether as an officer, director, consultant, partner, guarantor,
principal, agent, employee, advisor or in any manner, which directly competes
with the business of the Company as it is engaged in at the time of the
termination of this Agreement, provided, however, that nothing in this Section 8
shall be construed to prohibit the Employee from owning an interest of not more
than five (5%) percent of any public company engaged in such activities.

 

   -3 -



 

  

(b) During the period from the date of this Agreement until two years following
the date on which Employee’s employment is terminated, Employee will not,
directly or indirectly become an officer, director, more than 5% stockholder,
partner, associate, employee, owner, proprietor, agent, creditor, independent
contractor, co-venturer or otherwise, or be interested in or associated with any
other corporation, firm or business engaged in the Territory (as hereinafter
defined) in the same or any similar business competitive with that of the
Company (including the Company’s present and future subsidiaries and affiliates)
as such business shall exist on the day of this Agreement and during Employee’s
Term. “Same or similar business” means a business selling or distributing an
application in the same category as that sold or distributed by the Company or
its subsidiaries. The territory of this Agreement shall be throughout the United
States (the “Territory”)

 

(c) Employee will not, during or after the Term, make any disparaging statements
concerning the Company, its business, officers, directors and employees that
could injure, impair, damage or otherwise affect the relationship between the
Company, on the one hand, and any of the Company’s employees, suppliers,
customers, clients or any other person with which the Company has or may conduct
business or otherwise have a business relationship of any kind and description;
provided, however, that this sentence shall not be construed to prohibit either
from giving factual information required to be given pursuant to legal process,
subject to the provisions of Section 7(b) of this Agreement. The Company will
not make any disparaging statements concerning Employee. This Section 8(c) shall
not be construed to prohibit either party from giving factual information
concerning the other party in response to inquiries that such party believes are
bona fide.

 

(d) The Employee acknowledges that the restrictive covenants (the “Restrictive
Covenants”) contained in Sections 7 and 8 of this Agreement are a condition of
his employment and are reasonable and valid in geographical and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.

 

(e) Nothing in this Section 8 shall be construed to prohibit Employee from
owning a passive, non-management interest of less than 5% in any public company
that is engaged in activities prohibited by this Section 8.

 

9. Injunctive Relief. Employee agrees that his violation or threatened violation
of any of the provisions of Sections 7 or 8 of this Agreement shall cause
immediate and irreparable harm to the Company. In the event of any breach or
threatened breach of any of said provisions, Employee consents to the entry of
preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting Employee from any violation or threatened violation of such
provisions and compelling Employee to comply with such provisions. This Section
9 shall not affect or limit, and the injunctive relief provided in this Section
9shall be in addition to, any other remedies available to the Company at law or
in equity or in arbitration for any such violation by Employee. Subject to
Section 8(c)of this Agreement, the provisions of Sections 7, 8 and 9 of this
Agreement shall survive any termination of this Agreement and Employee’s
employment and consulting relationship pursuant to this Agreement.

 

   -4 -



 

 

10. Indemnification. The Company shall provide Employee with payment of legal
fees and indemnification to the maximum extent permitted by the Company’s or the
Company’s, as the case may be, certificate of incorporation, by-laws and
applicable law. The Company shall provide Employee with the same indemnification
as are provided by the Company to officers and directors of its subsidiaries
and, if Employee is an officer or director of the Company, The Company shall
provide Employee with the same indemnification as the Company provides for its
officers and directors.

 

11. Representations by the Parties.

 

(a) Employee represents, warrants, covenants and agrees that he has a right to
enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use in the performance of
his obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.

 

(b) The Company represents, warrants and agrees that it has full power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

 

12. Miscellaneous.

 

(a) Any notice, consent or communication required under the provisions of this
Agreement shall be given in writing and sent or delivered by hand, overnight
courier or messenger service, against a signed receipt or acknowledgment of
receipt, or by registered or certified mail, return receipt requested, or
telecopier or similar means of communication if receipt is acknowledged or if
transmission is confirmed by mail as provided in this Section 12(a), to the
parties at their respective addresses set forth at the beginning of this
Agreement or with notice to the Company being sent to the attention of the
individual who executed this Agreement on its behalf. Any party may, by like
notice, change the person, address or telecopier number to which notice is to be
sent. If no telecopier number is provided for Employee, notice to him shall not
be sent by telecopier.

 

(b) This Agreement shall in all respects be construed and interpreted in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Florida applicable to contracts executed and to be performed wholly
within such State, without regard to principles of conflicts of laws. Each party
hereby (i) consents to the exclusive jurisdiction of the federal courts in
Florida, (ii) agrees that any process in any action commenced in such court
under this Agreement may be served upon it or him personally, either (x) by
certified or registered mail, return receipt requested, or by courier service
which obtains evidence of delivery, with the same full force and effect as if
personally served upon such party in Florida, or (y) by any other method of
service permitted by law, and (iii) waives any claim that the jurisdiction of
any such court is not a convenient forum for any such action and any defense of
lack of in personam jurisdiction with respect thereof.

 

(c) If any term, covenant or condition of this Agreement or the application
thereof to any party or circumstance shall, to any extent, be determined to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and any court or arbitrator
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 8 of
this Agreement, so that it complies with applicable law.

 

   -5 -



 

 

(d) This Agreement constitutes the entire agreement of the Company and Employee
as to the subject matter hereof, superseding all prior or contemporaneous
written or oral understandings or agreements, including any and all previous
employment agreements or understandings, all of which are hereby terminated,
with respect to the subject matter covered in this Agreement. This Agreement
shall not be modified or amended, nor may any right be waived, except by a
writing which expressly refers to this Agreement, states that it is intended to
be a modification, amendment or waiver and is signed by both parties in the case
of a modification or amendment or by the party granting the waiver. No course of
conduct or dealing between the parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 

(e) No party shall have the right to assign or transfer any of its or his rights
hereunder except that the Company’s rights and obligations may be assigned in
connection with a merger of consolidation of the Company or a sale by the
Company of all or substantially all of its business and assets.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, executors, administrators and
permitted assigns.

 

(g) The headings in this Agreement are for convenience of reference only and
shall not affect in any way the construction or interpretation of this
Agreement.

 

(h) This Agreement may be executed in counterparts, each of which when so
executed and delivered will be an original document, but both of which
counterparts will together constitute one and the same instrument.

 

13. Final Agreement. This agreement supersedes all employment agreements between
the Company and the Employee. In settlement of any obligations under prior
agreements, the Employee acknowledges payment of all amounts due under the prior
arrangement.

 

[Signatures on following page]

 

 

   -6 -



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  CLIC TECHNOLOGY INC.         By:

/s/ Richard Keller

 

Name:

Richard Keller     Title: Chief Executive officer  

 

  EMPLOYEE:        /s/ Tristan Chaudhry

 

Tristan Chaudhry  

 

   -7 -



 

      

SCHEDULE A

   

Milestone 1 –24,817,194 shares common stock of the Company vesting upon
execution of this Agreement.

 

Milestone 2 – to be completed not later than two (2) months after the Execution
Date: 24,817,194 shares of common stock vesting upon: Completion of the of the
app website and Investor Pitch Deck; engagement of development team;
identification of required APIs for navigation; commencement of iOS app
development.

 

Milestone 3 – to be completed not later than four (4) months after the Execution
Date: 24,817,194 shares of common stock vesting upon: Completion of the beta
version of the app including Beta version of Backend and Admin Panel.

 

Milestone 4 – to be completed not later than five (5) months after the Execution
Date: 24,817,194 shares of common stock vesting upon: acceptance and posting of
the commercial version of the app on the Apple App Store (iOS).

 

Milestone 5 – to be completed not later than seven (7) months after the
Execution Date: 10,000,000 shares of common stock vesting upon: 10,000 (ten
thousand) users on the app.

 

Representations and Warranties with Regard to Shares and Options (the
“Securities”):

 

(a) Understanding of Risks. Employee is fully aware of: (i) the highly
speculative nature of the Securities; (ii) the financial hazards involved; (iii)
the lack of liquidity of the Company’s common shares and the restrictions on
transferability of the Securities; (iv) the qualifications and backgrounds of
the management of the Company; and (v) the tax consequences of acquiring the
Securities.

 

(b) Qualifications. Employee is aware of the character, business acumen and
general business and financial circumstances of the Company. By reason of such
Employee’s business or financial experience, Employee is capable of evaluating
the merits and risks of this acquisition, has the ability to protect Employee’s
own interests in this transaction and is financially capable of bearing a total
loss of the Securities.

 

(c) Restrictions on Transfer. Employee understands that it shall not transfer
any Securities unless such Securities are registered under the Securities Act of
1933 (the “Securities Act”) or qualified under the applicable state securities
laws or unless, in the opinion of counsel to the Company, exemptions from such
registration and qualification requirements are available. Employee understands
that only the Company may file a registration statement with the SEC or the
applicable state securities commissioners and that the Company is under no
obligation to do so with respect to the Securities. Employee has also been
advised that exemptions from registration and qualification may not be available
or may not permit such Employee to transfer all or any of the Securities in the
amounts or at the times proposed by such Employee.

 

   -8 -



 

 

(d) Legends. The Employee understands and agrees that unless the Shares have
been registered pursuant to the Securities Act the Company will place the
legends set forth below or similar legends on any stock certificate(s) or other
paperless notice evidencing the Securities, together with any other legends that
may be required by state or federal securities laws, the Company’s Articles of
Incorporation or Bylaws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THERE FROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR
RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(e) Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Employee’s responsibility and the Company
(a) makes no representation or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting, or exercise of the
Securities or the subsequent sale of any shares acquired on exercise; and (b)
does not commit to structure the Securities to reduce or eliminate the
Employee’s liability for Tax-Related Items.

 

 

 -9 -

 

 